J-S61035-14


NON-PRECEDENTIAL DECISION              SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                  Appellee                 :
          v.                               :
                                           :
KENNETH A. SENOSKI,                        :
                                           :
                  Appellant                :   No. 734 WDA 2014

                   Appeal from the PCRA Order April 16, 2014,
               in the Court of Common Pleas of Allegheny County,
                Criminal Division, at No: CP-02-CR-0007565-1995

BEFORE:        FORD ELLIOTT, P.J.E., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                   FILED OCTOBER 07, 2014

      Kenneth A. Senoski (Appellant) pro se appeals from the April 16, 2014

order which denied his petition for relief filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      A prior panel of this Court summarized the factual and procedural

history of this case.

            On May 19, 1997, [A]ppellant was convicted by jury trial of
      aggravated assault, criminal attempt (rape), and recklessly
      endangering another person.     The conviction arose from a
      stabbing and
      on April 28, 1995. The victim recognized [A]ppellant as being

      home about a week earlier. Appellant was initially sentenced to
                       imprisonment, but on November 17, 1997,
      following a motion for modification, the court re-sentenced

      affirmed the judgment of sentence on August 2, 1999, and our
      [S]upreme [C]ourt denied appeal on November 23, 1999.
      Commonwealth v. Senoski, 745 A.2d 46 (Pa.Super. 1999)
      (unpublished memorandum), appeal denied, 560 Pa. 743, 747
      A.2d 367 (1999).

*Retired Senior Judge assigned to the Superior Court.
J-S61035-14



            On August 20, 1999, [A]ppellant filed, pro se, his first
     petition pursuant to the PCRA. Counsel was appointed on May 4,
     2000, and on August 17, 2001, an amended petition was filed.
     On September 3, 2002, the PCRA court issued notice of its intent
     to dismiss the petition without a hearing pursuant to
     Pa.R.Crim.P., Rule 907, 42 Pa.C.S.A. On December 4, 2002, the
     PCRA court dismissed the petition. This [C]ourt affirmed the
     decision on April 7, 2004, and our [S]upreme [C]ourt denied
     appeal on December 29, 2004. Commonwealth v. Senoski,
     852 A.2d 1254 (Pa.Super. 2004) (unpublished memorandum),
     appeal denied, 581 Pa. 699, 864 A.2d 1204 (2004).

           On October 6, 2008, [A]ppellant filed his second petition
     pursuant to the PCRA pro se. Counsel was appointed, but
                          -                          Turner-Finley
     practice on December 4, 2008.       See Commonwealth v.
     Turner, 581 Pa. 491, 544 A.2d 927 (1998); Commonwealth v.
     Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). On January


          Appellant filed his third PCRA petition pro se on June 30,
     2010. On August 2, 2010, the PCRA court issued a Rule 907

     hearing. Appellant filed a notice of appeal from this order on
     August 11, 2010, together with a fourth PCRA petition. On July
     11, 2011, the PCRA court dismissed Appellant's fourth PCRA

     third PCRA petition on December 27, 2011, as being taken from
     an interlocutory order. On December 27, 2011, the PCRA court
                             d PCRA petition as untimely.

Commonwealth v. Senoski, 69 A.3d 1296 (Pa. Super. 2013) (unpublished

memorandum at 1-3) (unnecessary bolding omitted).



petition was filed untimely, and the references to new DNA evidence did not

meet any of the PCRA timeliness exceptions. Senoski, supra, at 4-5. On




                                   -2-
J-S61035-14


March 5, 2014, Appellant filed his fifth PCRA petition, which is at issue in this

appeal. On March 26, 2014, the PCRA court issued a notice of its intention

to dismiss pursuant to Pa.R.Crim.P. 907, and on April 16, 2014, the PCRA



Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

      The   timeliness   of   a   post-conviction   petition   is   jurisdictional.

Commonwealth v. Robinson, 12 A.3d 477, 479 (Pa. Super. 2011).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence became final unless the petition alleges, and the petitioner

proves, that an exception to the time for filing the petition is met.           42

Pa.C.S. § 9545.



petition is facially untimely: his judgment of sentence became final in 2001.1

In his brief to this Court, Appellant does not invoke any exception set forth is

42 Pa.C.S. §

memorandum in his last appeal, we instructed him on the law regarding the

timeliness of a PCRA petition.

1
  Our Supreme Court d
November 23, 1999. Accordingly, Appellant had 90 days, or until February
22, 2000, to file timely a writ of certiorari to our Supreme Court. U.S. Sup.
Ct. Rule 13. Accordingly, Appellant had until February 22, 2001 to file
timely a PCRA petition. The instant petition was filed on March 5, 2014,
over 13 years late.


                                      -3-
J-S61035-14


           Although [A]ppellant claims to have new evidence, he does
     not expressly invoke any time of filing exception, such as the
     one that pertains to after-discovered facts. See 42 Pa.C.S.A.
     § 9545(b)(1)(ii). In point of fact, it is difficult to distill anything
                           -
     a rambling, incoherent discourse.           Appellant makes bald
     assertions supported by little legal argument and cites case
     authority with no meaningful discussion.

Senoski, 69 A.3d 1296 (Pa. Super. 2013) (unpublished memorandum at 4).



Although he includes a partial copy of the PCRA statute, see

Brief at 5, that section does not reference the timeliness exceptions.

Moreover, Appellant makes only vague references to certain evidence either



     Accordingly, because Appellant did not plead facts that would establish




     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/7/2014




                                      -4-